Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 14 have been amended and claims 2 and 18 have been canceled. Currently, Claims  25-28 have been newly added and claims 1, 3-17, and 19-28.
Due to errors in the previous rejection, a new rejection has been proposed therefore this action is a new-nonfinal. Examiner apologizes for any inconvenience.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 4, 14, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hopkins, US6328638.
Regarding claim 1,  Hopkins discloses receiving grit blasted onto a surface, the grit including moisture content (abrasives blasted onto a surface of a workpiece after being collected in a catcher becomes abrasive laden fluid 22, Fig 1, 2:12-18); heating air in which the grit being recycled is being dried, evaporating the moisture content from the grit using the heated air to produce dry recycled grit (by means dryer 300, Fig 10); sensing temperature of the heated air in which the grit is being dried (sensor 317,  12:64-67); altering temperature of the heated air in response to sensing the temperature of the heated air (wherein altering temperature of the heat air has been interpreted as “shutting off dryer when desired temperature has been reached, 15:8-33); and repeating receiving , heating, evaporating , sensing , and altering while drying the grit. (inherently done by continued process of recovering abrasives)
Regarding claim 4, Hopkins discloses each and every limitation set forth in claim 1. Furthermore, Hopkins discloses altering temperature of the heated air includes altering a state of a physical component. (the recitation “a state of a physical component” has been interpreted as any physical component therefore a switch of any sorts changing state to turn on or off the heat element has been interpreted as altering a state of a physical component )
Regarding claim 14,  Hopkins discloses a heater configured to heat air in which the grit being recycled is being dried (heater 300, Fig 10); a temperature sensor configured to sense temperature of the heated air (sensor 317 which senses the exhaust 316, 12:57-67); and electronics in electrical communication with the temperature sensor (by means of having a process 500 and a flow chart showing different steps taken the apparatus disclosed by Hopkins would inherently comprise an electronics to communicate with the temperature sensor 317), and configured to cause the temperature of the heated air to be altered. (wherein altering temperature of the heat air has been interpreted as “shutting off dryer when desired temperature has been reached, 15:8-33)
Regarding claim 25,  Hopkins discloses each and every limitation set forth in claim 1. Furthermore, Hopkins discloses sensing the temperature of the heated air includes sensing the temperature of the heated air at an exit of a region in which the grit is being processed. (the exhaust opening has been interpreted as the exit of a region in which the grit is being processed under broadest reasonable interpretation, Fig 10)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Thompson, US5675912.
Regarding claim 3, 
Thompson teaches a safe method for a dryer system having a dryer 26 where a combustion chamber using flame and a fan has been incorporated for increasing the temperature of the dryer. (Fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating element disclosed by Hopkins to have further incorporated a flame type heating system as taught by Thompson in order to reach desired temperature with lower cost and maintenance cost than electrically induced heat or any other methods. 
Claim 5, 20, and 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Wochnowski, US3760816.
Regarding claim 5,  Hopkins discloses each and every limitation set forth in claim 4. However Hopkins does not disclose altering a state of a physical component includes altering position of a vent.
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught by Hopkins to have further incorporated a vent as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Regarding claim 20,  Hopkins discloses each and every limitations set forth in claim 14. However, Hopkins does not disclose a vent in electrical communication with the electronics, wherein the electronics are configured to cause the vent to open in response to sensing that the temperature of the heated air is above a threshold temperature and to close in response to sensing that the temperature of the heated air is below the threshold temperature. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught (6:9-14)
Regarding claim 27,  Hopkins discloses each and every limitation set forth in claim 25. However, Hopkins does not disclose altering temperature of the heated air includes adjusting an electromechanical component to cause the heated air to be diverted from entering the region in which the grit is being processed. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught by Hopkins to have further incorporated a electromechanical component as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Regarding claim 28, Hopkins discloses each and every limitation set forth in claim 1. However, Hopkins does not disclose altering temperature of the heated air includes adjusting an electromechanical component to cause airflow of the heated air to be altered, thereby causing the air in which the grit is being heated to be adjusted. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught by Hopkins to have further incorporated a electromechanical component as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Mast, US4583300.
Regarding claim 6,  Hopkins discloses each and every limitation set forth in claim 1. However, Hopkins does not disclose dehumidifying air in which the grit is stored after being dried.
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold built up during storage and further more insure properly dried material during use after the recovering process. 
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Landsdale, US3566091.
Regarding claim 7, Hopkins discloses each and every limitation set forth in claim 1. However, Hopkins does not disclose sensing temperature of the heated air includes sensing temperature of the heated air after the grit exits a rotating drum in which the grit is being dried. 
Landsdale teaches a temperature sensor 18 located at the exit portion of a rotating drum 10. (Fig 1a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of sensing temperature of the heated air as taught by Hopkins to have further incorporated sensing the temperature after the grit exists a rotating drum as taught by Landsdale in order to maintain desired temperature of the workpiece being dried. (3:16-32)
Claim 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5203693.
Regarding claim 8, 
Swanson teaches a dryer having a rotating drum 12 which is heated by a flame having an exhaust 28 while using gravity to direction the workpieces towards an outlet. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dryer disclosed by Hopkins to have further incorporated a rotating drum with the heated air as taught by Swanson in order to dry a substantial portion of the [grits] while circulating to increase temperature and radiant heat transfer to the [grits] for faster drying process.
Regarding claim 9, Hopkins in view of Swanson discloses each and every limitation set forth in claim 8. Furthermore, Swanson teaches causing the heated air to flow across the grit when falling through the heated air. (by means of burner 26 and its orientation, Fig 1)
Regarding claim 10,  Hopkins in view of Swanson discloses each and every limitations set forth in claim 9. Furthermore, Swanson teaches causing the heated air to flow includes applying a negative pressure to cause the heated air to flow. (negative pressure is applied by merely having an exhaust which removes the air from the burner’s chamber, Fig 1 )
Claim 11, 15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904.
Regarding claim 11, Hopkins discloses each and every limitations set forth in claim 1. However, Hopkins does not disclose heating the air includes indirectly heating the air using a heat exchanger.
Swanson teaches a heat exchanger 76 which introduces heated air into the drying chamber. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating stage disclosed by Hopkins to have further incorporated a heat exchanger as taught by Swanson in order to further vaporize containments before being incinerated. (7:52-64)
Regarding claim 15, Hopkins discloses each and every limitations set forth in claim 14. However, Hopkins does not disclose a rotating drum in which the grit is rotated; and a fan configured to cause the heated air to flow through the rotating drum. 
Swanson teaches a rotating drum 16 for removing contaminants from contaminated substrate while using a fan 68 to cause the heated air to flow through the rotating drum. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dryer disclosed by Hopkins to have further incorporated a dryer comprising a rotating drum with a fan configured to cause the heated air to flow through the rotating drum as taught by Swanson in order to supply air to the burner so that constant operation of combustion is sustained throughout the drying process.
Regarding claim 19, Hopkins discloses each and every limitations set forth in claim 14. However, Hopkins does not disclose a heat exchanger that includes a burner. 
Swanson teaches a heat exchanger 76 which introduces heated air into the drying chamber which also includes a burner 64 which heats the air in communication with the heat exchanger. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating stage disclosed by Hopkins to have further incorporated a heat exchanger as taught by Swanson in order to further vaporize containments before being incinerated. (7:52-64) 
Claim 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638.
Regarding claim 12,  Hopkins discloses each and every limitations set forth in claim 1. However, Hopkins does not explicitly disclose heating the air includes heating the air to between approximately 200 degrees Fahrenheit and approximately 700 degrees Fahrenheit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated heating the air to between approximately 200 degrees Fahrenheit and approximately 700 
Regarding claim 13, Hopkins discloses each and every limitations set forth in claim 1. However, Hopkins does not explicitly disclose the grit is steel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated grits made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904 and further in view of Lansdale, US3566091.
Regarding claim 16,  Hopkins in view of Swanson discloses each and every limitation set forth in claim 15.  However, Hopkins in view of Swanson does not disclose the electronics are further configured to cause a change of rotation speed of the rotary drum.
Lansdale teaches  speed control 40 controlling the speed of the motor 30. (Fig 1a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics disclosed by Lansdale to have further incorporated an electronics configured to cause a change of rotation speed of the rotary drum as taught by Lansdale in order to maintain desired rotational speed of the drum. (2:30-39)
Claim 17 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904 and further in view of Mast, US4583300.
Regarding claim 17, Hopkins in view of Swanson discloses each and every limitation set forth in claim 15. However, Hopkins in view of Swanson does not disclose  a dehumidifier configured to dehumidify air in which the grit is stored after being dried. 
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins in view of Swanson to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold built up during storage and further more insure properly dried material during use after the recovering process. 
Regarding claim 23,  Hopkins discloses a heater configured to heat air in which the grit being recycled is being dried (Element 300, Fig 10); a temperature sensor configured to sense temperature of heated air (Sensor 317, Fig 10); electronics in electrical communication with the temperature sensor(by means of having a process 500 and a flow chart showing different steps taken the apparatus disclosed by Hopkins would inherently comprise an electronics to communicate with the temperature sensor 317), and configured to cause the temperature of the heated air to be altered. (wherein altering temperature of the heat air has been interpreted as “shutting off dryer when desired temperature has been reached, 15:8-33)
However, Hopkins does not disclose a rotating drum in which the grit is rotated; a fan configured to cause the heated air to flow through the rotating drum; and a dehumidifier configured to dehumidify air in which the grit is stored after being dried. 
Swanson teaches a rotating drum 16 for removing contaminants from contaminated substrate while using a fan 68 to cause the heated air to flow through the rotating drum. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dryer disclosed by Hopkins to have further incorporated a dryer comprising a rotating drum with a fan configured to cause the heated air to flow through the rotating drum as taught by Swanson in order to supply air to the burner so that constant operation of combustion is sustained throughout the drying process.
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins in view of Swanson to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold built up during storage and further more insure properly dried material during use after the recovering process.
Regarding claim 24,  Hopkins in view of Swanson and further in view of Mast discloses each and every limitation set forth in claim 23. Furthermore, Swanson teaches a burner configured to generate a flame to cause the air to be heated.  (flame from burner 64)
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Mast, US4583300.
Regarding claim 21, Hopkins discloses receiving grit blasted onto a surface (grits being received by element 304, Fig 10) , the grit including moisture content (wet abrasive are introduced into initially); heating air in which the grit being recycled is being dried; evaporating the moisture content form the grit using the heated air to produce dry recycled grit (by means dryer 300, Fig 10);  sensing temperature of the heated air in which the grit is being dried (sensor 317,  12:64-67); altering temperature of the heated air in response to sensing the temperature of the heated air(wherein altering temperature of the heat air has been interpreted as “shutting off dryer when desired temperature has been reached, 15:8-33); and repeating receiving , heating, evaporating , sensing , and altering while drying the grit. (inherently done by continued process of recovering abrasives)
However, Hopkins does not disclose dehumidifying air in which the grit is stored after being dried. 
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins to have further . 
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Mast, US4583300 and further in view of Thompson, US5675912.
Regarding claim 22, Hopkins discloses each and every limitation set forth in claim 21. However, Hopkins does not disclose heating the air includes producing a flame to cause the air in which the grit is being dried to be heated.
Thompson teaches a safe method for a dryer system having a dryer 26 where a combustion chamber using flame and a fan has been incorporated for increasing the temperature of the dryer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating element disclosed by Hopkins to have further incorporated a flame type heating system as taught by Thompson in order to reach desired temperature with lower cost and maintenance cost than electrically induced heat or any other methods. 
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Thiele, US4069830.
Regarding claim 26, Hopkins discloses each and every limitation set forth in claim 25. However, Hopkins does not disclose second sensing the temperature of the heated air includes sensing the temperature of the heated air prior to the heated air entering a region in which the grit is being processed. 
Thiele teaches a detector 32 which measures temperature of fluid entering an end of the dryer.  (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensing system disclosed by Hopkins to have further incorporated a second sensing including sensing the temperature of the heated air prior to the heated air entering a region in which the grit is being processed as taught by Thiele in order to monitor the heat being introduced into the drum for recirculating heat for increased drying efficiency. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1,3-17, and 19-28 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Hopkins, US6328638.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723